     Case 3:20-cv-00168-MMD-CLB Document 12 Filed 11/17/20 Page 1 of 2


1

2

3                              UNITED STATES DISTRICT COURT

4                                      DISTRICT OF NEVADA

5                                                 ***

6     HEATH VINCENT FULKERSON,                          Case No. 3:20-cv-00168-MMD-CLB
7                                    Plaintiff,                        ORDER
             v.
8
      GEICO,
9
                                  Defendant.
10

11          Pro se Plaintiff Heath Fulkerson filed an amended complaint against Defendant

12   Geico Advantage Insurance Company (“Geico”) under 28 U.S.C. § 1332 for a purported

13   contract dispute. (ECF No. 9 (“Amended Complaint”).) Plaintiff also filed a motion to

14   submit (ECF No. 10 (“Submit Motion”)) and a motion for service and proceed to discovery

15   (ECF No. 10-1 (“Motion”)). Before the Court is the Report and Recommendation (“R&R”)

16   of United States Magistrate Judge Carla L. Baldwin, recommending the Court dismiss the

17   Amended Complaint with prejudice, and deny Plaintiff’s Submit Motion and Motion as

18   moot. (ECF No. 11.) Plaintiff had until October 28, 2020, to file an objection to the R&R,

19   but has not done so. The Court will adopt the R&R in full.

20          This Court “may accept, reject, or modify, in whole or in part, the findings or

21   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

22   fails to object to a magistrate judge’s recommendation, the Court is not required to

23   conduct “any review at all . . . of any issue that is not the subject of an objection.” Thomas

24   v. Arn, 474 U.S. 140, 149 (1985); see also United States v. Reyna-Tapia, 328 F.3d 1114

25   (9th Cir. 2003) (emphasis in original) (“De novo review of the magistrate judges’ findings

26   and recommendations is required if, but only if, one or both parties file objections to the

27   findings and recommendations.”); Fed. R. Civ. P. 72, Advisory Committee Notes (1983)

28   ///
     Case 3:20-cv-00168-MMD-CLB Document 12 Filed 11/17/20 Page 2 of 2


1    (providing that the court “need only satisfy itself that there is no clear error on the face of

2    the record in order to accept the recommendation”).

3           Because there is no objection, the Court need not conduct de novo review, and is

4    satisfied Judge Baldwin did not clearly err. Here, Judge Baldwin recommends dismissing

5    the Amended Complaint with prejudice for failure to state a claim because Plaintiff “does

6    not allege facts that Geico denied coverage with an actual or implied awareness that there

7    was no reasonable basis supporting [Geico’s] decision.” (ECF No. 11 at 4.) The Court

8    agrees with Judge Baldwin. Plaintiff’s Amended Complaint fails to state facts that show

9    Geico acted in bad faith and did not have a reasonable basis for denying Plaintiff’s

10   insurance claim. See Pioneer Chlor Alkali Co., Inc. v. Nat’l Union Fire Ins. Co., 863 F.

11   Supp. 1237 (D. Nev. 1994). Plaintiff’s Complaint is frivolous and must be dismissed with

12   prejudice. See Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995) (affirming a

13   district court’s decision to dismiss both complaints with prejudice was not an abuse of the

14   court’s discretion as amendment would be futile). Having reviewed the R&R and the

15   record in this case, the Court will adopt the R&R in full.

16          It is therefore ordered, adjudged, and decreed that Magistrate Judge Carla L.

17   Baldwin’s Report and Recommendation (ECF No. 11) is accepted and adopted in its

18   entirety.

19          It is further ordered that Plaintiff’s Amended Complaint (ECF No. 9) is dismissed

20   with prejudice.

21          It is further ordered that Plaintiff’s motion to submit (ECF No. 10) and motion for

22   service and proceed to discovery (ECF No. 10-1) are denied as moot.

23          The Clerk of Court is directed to close the case and enter judgement accordingly.

24          DATED THIS 17th Day of November 2020.

25

26

27                                              MIRANDA M. DU
                                                CHIEF UNITED STATES DISTRICT JUDGE
28

                                                   2
